MORRISON, Presiding Judge,
dissenting.
I do not agree that the evidence that appellant’s female companion was booked for possession of barbiturates was admissible. The appellant was charged with driving while intoxicated, and the officers testified that he was intoxicated from the use of alcohol. I can see no relevancy whatsoever in the testimony objected to, and clearly it was injurious.
I respectfully dissent.
*537ON MOTION FOR REHEARING
DAVIDSON, Judge.
Upon further consideration, the conclusion is reached that proof was not admissible that appellant’s woman companion had been filed upon for possession of barbiturates.
We are unable to agree with the appellant that this testimony was of such importance or materiality as to prejudice his rights.
What we hold is that under this record the trial court did not abuse his discretion in overruling appellant’s motion for a new trial based upon the error mentioned.
Appellant’s motion for rehearing is overruled.